Citation Nr: 9935643	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  94-07 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945, and from March 1946 to December 1948.  During 
his first period of service, the veteran was a prisoner of 
war of the German Government.  This case comes before the 
Board of Veterans' Appeals (hereinafter Board) on appeal from 
the Department of Veterans Affairs (hereinafter VA) regional 
office in Denver, Colorado (hereinafter RO).  This case was 
originally before the Board in May 1996, at which time the 
Board denied the veteran's claim of entitlement to a rating 
in excess of 50 percent for post-traumatic stress disorder.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (hereinafter Court) and in 
conjunction with a joint motion, the Court vacated the May 
1996 Board decision and remanded the case to the Board in 
February 1997, for readjudication consistent with the joint 
motion.  


REMAND

The Board remanded this case to the RO in November 1997, 
subsequent to the Court's Order, for further development in 
compliance with the directives of the joint motion.  However, 
it appears that the order of the Court was not fully complied 
with.  The joint remand directed that the issue of 
entitlement to service connection for depression as secondary 
to the veteran's post-traumatic stress disorder be 
adjudicated by the VA, as it was found to be intertwined with 
the issue of an increased rating for post-traumatic stress 
disorder.  The joint motion stated that if the VA found that 
service connection for depression was not warranted, then the 
VA must explain "which symptoms it attributes to 
[post-traumatic stress disorder], which it attributes to 
major depression and how and on what basis it apportions the 
symptomatology."  The joint motion further noted:

The need to distinguish the effects of 
one condition from those of another . . . 
occurs whenever two conditions, one 
service-connected and one not, affect 
similar functions or anatomic areas.  
When it is not possible to separate the 
effects of the conditions, VA regulations 
at 38 CFR 3.102, which require that 
reasonable doubt on any issue be resolved 
in the claimant's favor, clearly dictate 
that such signs and symptoms be 
attributed to the service-connected 
condition.

61 Fed. Reg. 52695, 52698 (Oct. 8, 1996).  In the 
supplemental statement of the case issued in March 1999, the 
RO noted that a VA examiner had found that the current 
symptoms of depression were separate from the veteran's 
post-traumatic stress disorder, however, the RO did not 
adjudicate the issue of entitlement to service connection for 
depression as secondary to post-traumatic stress disorder.  
See also Allen v. Brown, 7 Vet.App. 439 (1994) (en banc).  
The Board notes that when a question has not been addressed 
by the RO, consideration must be given as to whether the 
veteran has been given adequate notice of the need to submit 
evidence or argument on the question.  Bernard v. Brown, 4 
Vet.App. 384, 394 (1993).  

Accordingly, this case is remanded to the RO for the 
following actions:

The RO should adjudicate the issue of 
entitlement to service connection for 
depression.  Thereafter, if the issues on 
appeal remain denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


